 Case: 1:17-cv-03997 Document #: 53 Filed: 08/10/21 Page 1 of 1 PageID #:1545

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Norman Johnson
                              Plaintiff,
v.                                                    Case No.: 1:17−cv−03997
                                                      Honorable John F. Kness

                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 10, 2021:


        MINUTE entry before the Honorable John F. Kness: Status hearing held on
8/10/21. Petitioner's Motion for Discovery [50] is hereby entered and continued.
Respondent may file a response brief to the motion for discovery on or before 8/30/2021.
Petitioner may file a reply in support of the motion for discovery on or before 9/7/2021.
Status hearing is set for 10/13/21 at 11:00 a.m. The parties are to use the following call−in
number: 888−684−8852, access code 3796759. The public and media representatives may
have access to the hearing via the same number. Audio recording of the hearing is not
permitted; violations of this prohibition may result in sanctions. Mailed notice(lp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
